DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 12/29/2020, 01/15/2021, 01/22/2021, 03/05/2021, 03/17/2021, and 03/24/2021 have been considered.

Response to Arguments
Applicant’s arguments, see page 5, filed 03/05/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claims 5 and 10 have been withdrawn. 
Applicant's arguments, see pages 5-6, filed 03/05/2021, with respect to claim rejections under 35 U.S.C 102 and 103 have been fully considered but they are not persuasive.  Amended claims 1 and 11 present new limitations that weren’t previously presented.  The newly added limitation conflicts with prior limitations of claims 1 and 11 and renders indefinite claims 1 and 11 (see 35 U.S.C. 112(b) rejection below).  However, the previously cited art, Cooper, et al. (WO 2015/023834) and Devengenzo, et al. (U.S PGPUB No. 2013/0331858) continue to anticipate and render obvious claims 1 and 11, respectively (see rejections below).  Newly added claim 20 present new limitations that weren’t previously presented.  However, the previously cited art, Cooper and Devengenzo, also renders obvious claim 20 (see rejection below).  Further The Examiner would also like to bring to the Applicant’s attention that the motor pack 146 of Cooper is being equated with Applicant’s recited “floating plate”, not the movable body 451C of surgical interface element 450 as was stated by the Applicant in the arguments filed on 03/05/2021 (please see page 3 of the Non-Final Rejection (12/22/2020) and the rejections below).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1 indefinite.  This limitation conflicts with a previous limitation of claim 1, which states “the surgical instrument is laterally receivable in the instrument opening of the robotic surgical assembly while the floating plate is disposed in the compressed position” (lines 5-6).  The newly added limitation (lines 9-12) reads as though the floating plate is in the extended position upon the surgical instrument being laterally received and then the surgical instrument is configured to proximally move the floating plate to the compressed position.  This conflicts with the earlier limitation (lines 5-6) where the floating plate is disposed in the compressed position upon the surgical instrument being laterally received.  These limitations conflict with one another and render the claim indefinite.
The limitation “the floating plate configured to move proximally from the extended position to the compressed position as the surgical instrument is being laterally received in the coupling cuff” (lines 9-11) renders claim 11 indefinite.  This limitation conflicts with a previous limitation of claim 11, which states “the coupling cuff configured to receive the surgical instrument laterally through the instrument opening while the floating plate is in the compressed position" (lines 5-7).  The newly added limitation (lines 9-11) reads as though the floating plate is in the extended position upon the surgical instrument being laterally received and then the surgical instrument is configured to proximally move the floating plate to the compressed position.  This conflicts with the earlier limitation (lines 5-7) where the floating plate is disposed in the 
Appropriate correction is required.
*Note: Claims 3-11 and 13-20 are rejected due to their dependency on rejected claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cooper, et al. (International Pub. No. WO 2015/023834).
Regarding claim 1, Cooper teaches (Figures 4A-4G, elements 440 and 450 – surgical interface element) a robotic surgical system (paragraph [0122] and [0131]) surgical instrument) a surgical instrument (paragraph [0147]); and (Figures 8A and 8I, element 851 – sterile adapter frame, e.g., surgical assembly; Figures 4A-4G, elements 439, 441, 443, 445, and 446 – motor pack, e.g. floating plate) a robotic surgical assembly defining an instrument opening and including a floating plate and a drive assembly (paragraphs [0123] – A motor pack (e.g. floating plate) can move on the rail, [0125]-[0126]), (Figures 4A-4G, elements 432 – withdrawn position, e.g., compressed position, 433 – position, e.g., extended position, and 446) the floating plate movable between an extended position and a compressed position (paragraph [0123] and [0129]-[0130]), (Figures 4B, 4C, and 4E, elements 432, 440, 446, 450, and 460) wherein the surgical instrument is laterally receivable in the instrument opening of the robotic surgical assembly while the floating plate is disposed in the compressed position (paragraphs [0133] – In the configuration of Fig. 4C motor pack 446, e.g. floating plate, is fully withdrawn, e.g. compressed position, [0146]-[0147] – A surgical instrument can be coupled to instrument manipulator assembly in either the configuration of Fig. 4B or the configuration of Fig. 4C), (Figures 4B-4E, elements 433, 446, 450, and 460) the floating plate movable to the extended position to couple the surgical instrument to the robotic surgical assembly while the surgical instrument is received in the instrument opening of the robotic surgical assembly (paragraphs [0145]-[0146], [0153] – Irrespective of the initial position of motor pack, e.g. floating plate, with respect to positions 432 and 433, e.g. compressed and extended positions, when surgical instrument is mounted.), (Figures 4A-4G, elements 439 – rail, e.g. tab, 446) wherein the floating plate includes at least one tab extending distally therefrom (paragraph [0123]), (Figures 4C-4D, elements 432, 433, 446, and 453) the surgical When surgical instrument 460 is coupled to instrument manipulator assembly 440, each driven disk 464 pushes a corresponding intermediate disk 453 in surgical device interface element 450 proximally so that intermediate disk 453 can rotate freely.”  When this happens the motor pack, e.g. floating plate, is also pushed proximally towards position 432, e.g. compressed position., [0153] – Irrespective of the initial position of motor pack, e.g. floating plate, with respect to positions 432 and 433, e.g. compressed and extended positions, when surgical instrument is mounted.).
Regarding claim 3, Cooper teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 1 (paragraph [0122] and [0131]), (Figures 4A-4G, elements 445 – drive output disk, e.g., coupler, 455) wherein the drive assembly includes at least one coupler extending into the instrument opening while the floating plate is disposed in the extended position (paragraphs [0126] and [0141]).   
Regarding claim 4, Cooper teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 3 (paragraph [0122] and [0131]), (Figures 4A-4G, elements 432, 433, 445, 446, and 450) wherein the floating plate moves the at least one coupler out of the instrument opening as the floating plate moves from the extended position to the compressed position (paragraph [0141] and [0159]).	
Regarding claim 5, Cooper teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 3 (paragraph [0122] and [0131]), (Figures 4E-4G, elements 450, 453, 456, 464 – driven disk, e.g., instrument’s coupler) wherein the 
Regarding claim 10, Cooper teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 1 (paragraph [0122] and [0131]), (Figure 4E, elements 446, 450, 453, 460, and 464) wherein the surgical instrument includes a housing and at least one paddle pivotally connected to the housing (paragraph [0154] – release buttons, e.g., paddles), (Figure 4E, elements 446, 450, 453, 460, and 464) the at least one paddle engageable with the floating plate to move the floating plate to the compressed position so that the surgical instrument can slide laterally through the instrument opening (paragraph [0154]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 6-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, et al. (International Pub. No. WO 2015/023834) and Devengenzo, et al. (U.S PGPUB No. 2013/0331858).
Regarding claim 6, Cooper teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 1 (paragraph [0122] and [0131]).  Cooper does not 
Devengenzo teaches a robotic surgical system for performing minimally invasive robotic surgery (paragraph [0034]).  Devengenzo also teaches (Figures 6D and 16A, elements 306, 312, and 506) wherein a robotic surgical system contains a floating plate that is spring biased toward the extended position (paragraphs [0055], [0070]-[0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the robotic surgical system of Cooper with the teachings of the robotic surgical system of Devengenzo.  A person of ordinary skill in the art would recognize that spring biasing the floating plate toward the extended position, instead of toward the compressed position as taught by Cooper (paragraphs [0129]-[0130] of Cooper), was a possible option.  Devengenzo teaches that spring biasing the floating plate toward the extended position may introduce some beneficial effects, such as preventing unnecessary movements of components of the surgical assembly during engagement with a surgical instrument (paragraph [0071] of Devengenzo).  Therefore, claim 6 is unpatentable over Cooper, et al. and Devengenzo, et al.

Regarding claim 7, Cooper teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 1 (paragraph [0122] and [0131]).  Cooper does not 
Devengenzo teaches a robotic surgical system for performing minimally invasive robotic surgery (paragraph [0034]).  Devengenzo also teaches (Figure 12A, elements 301 – rail feature, 306, 308 – stop feature, and 309 – center hold tab) wherein the robotic surgical assembly includes a semi-annular coupling cuff that defines the instrument opening (paragraph [0076]).  The rail feature and stop feature of Devengenzo together form a coupling cuff resembling a U-shaped structure that looks as if it is part of a circle (paragraph [0076]).  The two rail features of Devengenzo and the center hold tab define the opening and are used to hold the surgical instrument in place (paragraph [0076]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the robotic surgical system of Cooper with the teachings of the robotic surgical system of Devengenzo.  A person of ordinary skill in the art would recognize Devengenzo’s feature of holding a surgical instrument in place as capable of resembling a semi-annular coupling cuff.  Devengenzo makes it clear that a feature of holding down the surgical instrument once it is fully installed is recommended.  Devengenzo also makes it clear that holding the surgical instrument down in three places, resembling a semi-annular coupling cuff, prevents the instrument from being over-constrained and allows 

Regarding claim 8, Cooper, as modified, teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 7 (paragraph [0122] and [0131]).  Cooper does not teach the limitation of instant claim 8, that is wherein the semi-annular coupling cuff includes a U- shaped body.
Devengenzo teaches a robotic surgical system for performing minimally invasive robotic surgery (paragraph [0034]).  Devengenzo also teaches (Figure 12A, elements 301, 306, 308, and 309) a robotic surgical system wherein the semi-annular coupling cuff includes a U-shaped body (paragraph [0076]). The rail feature and stop feature of Devengenzo together form a coupling cuff resembling a U-shaped structure that looks as if it is part of a circle (paragraph [0076]).  The two rail features of Devengenzo and the center hold tab define the opening and are used to hold the surgical instrument in place (paragraph [0076]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the robotic surgical system of Cooper with the teachings of the robotic surgical system of Devengenzo.  It would have been obvious that a semi-annular coupling cuff would have the possibility of having a U-shaped body and that such a feature will allow the coupling 

      Regarding claim 9, Cooper, as modified, teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 7 (paragraph [0122] and [0131]), (Figure 4F, elements 450, 451, 460) wherein the coupling cuff includes a ramped surface formed on an inner surface of the coupling cuff (paragraph [0147]), (Figure 4F, elements 450, 451, 460; Figure 10 and 11, elements 755A, 755B, 962A1, 962A2, 962B1, and 962B2) the ramped surface configured to engage a complementary surface formed on an outer surface of the surgical instrument so that the ramped surface of the coupling cuff supports the surgical instrument in the instrument opening (paragraph [0147], [0175]-[0176]). 
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented the teachings of Cooper’s robotic surgical system with the combined teaching of Cooper’s and Devengenzo’s robotic surgical system.  Cooper makes it clear that a ramped surface on the inside of the coupling cuff (e.g., frame 451) and a complementary surface on the outside of a surgical instrument is beneficial in engaging the robotic surgical assembly with the surgical instrument and for supporting the surgical instrument (paragraph 

      Regarding claim 20, Cooper, as modified, teaches (Figures 4A-4G, elements 440 and 450) the robotic surgical system of claim 7 (paragraph [0122] and [0131]).  Cooper does not teach the limitation of instant claim 20, that is wherein the coupling cuff includes a side arm defining a recess configured to slidably receive the at least one tab of the floating plate, the at least one tab projecting distally from the coupling cuff.
      Devengenzo teaches a robotic surgical system for performing minimally invasive robotic surgery (paragraph [0034]).  Devengenzo also teaches (Figure 12A, elements 301 – rail feature, 306, 308 – stop feature, and 309 – center hold tab) wherein the robotic surgical assembly includes a semi-annular coupling cuff that defines the instrument opening (paragraph [0076]).  Devengenzo also teaches (Figures 12A-12B and 14A-14B, elements 301, 304, 306, 308, 309, 317 – hole, e.g. recess, 504, and 505 – bosses, e.g. tabs) a hole in the bottom of the disc, surrounded by the components of the semi-annular coupling cuff, for receiving bosses of spring loaded inputs (paragraph [0067]).  Devengenzo further teaches that more or less discs, teeth, and slots are possible but need to operably couple to an adaptor receiving portion on the manipulator and a surgical instrument (paragraph [0067]).  Devengenzo even further teaches (Figures 6A, elements 504 and 505) that each spring-loaded input for providing preload 
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the robotic surgical system of Cooper with the teachings of the robotic surgical system of Devengenzo.  Cooper already teaches a rail, e.g. tab, that extends from the motor pack, e.g. floating plate, and so one of ordinary skill in the art would want to use Devengenzo’s teachings of a tab for a robotic surgical system that contains a coupling cuff.  Devengenzo teaches many openings that allow for integration between the instrument adaptor and the surgical instrument itself.  Devengenzo teaches that the hole in the coupling cuff is designed to receive bosses that are intended to deliver torque to the surgical instrument.  One of ordinary skill in the art would equate such a feature as a tab being received by the coupling cuff and extending distally from the coupling cuff, as the boss, e.g. tab, must extend distally in order to have the impact of delivering torque to the surgical instrument.  Therefore, claim 20 is unpatentable over Cooper, et al. and Devengenzo, et al. 

Regarding claim 11, Cooper teaches (Figures 4A-4G, elements 440, 450, and 460) a robotic surgical assembly for selective engagement to a surgical instrument, the robotic surgical assembly (paragraph [0122], [0131], and [0147]) comprising: (Figures 4A-4G, elements 441, 443, 445) a drive assembly configured to transmit rotational forces to the surgical instrument (paragraphs [0126] and [0152]); (Figures 4A-4G, elements 432, 433, and 446 – motor pack, e.g., floating plate) a floating plate movable rail, e.g. tab, 446) wherein the floating plate includes at least one tab extending distally therefrom (paragraph [0123]), (Figures 4C-4D, elements 432, 433, 446, and 453) the floating plate configured to move proximally from the extended position to the compressed position as the surgical instrument is being laterally received in the coupling cuff (paragraph [0150] – “When surgical instrument 460 is coupled to instrument manipulator assembly 440, each driven disk 464 pushes a corresponding intermediate disk 453 in surgical device interface element 450 proximally so that intermediate disk 453 can rotate freely.”  When this happens the motor pack, e.g. floating plate, is also pushed proximally towards position 432, e.g. compressed position., [0153] – Irrespective of the initial position of motor pack, e.g. floating plate, with respect to positions 432 and 433, e.g. compressed and extended positions, when surgical instrument is mounted.).  Cooper also teaches (Figures 4B, 4C, and 4E, elements 432, 440, 446, 450, and 460) that the surgical instrument can be received laterally through the instrument opening while the floating plate is in the compressed position (paragraphs [0133] – In the configuration of Fig. 4C motor pack 446, e.g. floating plate, is fully withdrawn, e.g. compressed position, [0146]-[0147] – A surgical instrument can be coupled to instrument manipulator assembly in either the configuration of Fig. 4B or the configuration of Fig. 4C).  Cooper does not teach the limitations of instant claim 11, that is wherein the robotic surgical assembly contains a 
Devengenzo teaches a robotic surgical system for performing minimally invasive robotic surgery (paragraph [0034]).  Devengenzo also teaches (Figure 12A, elements 301 – rail feature, 306, 308 – stop feature, and 309 – center hold tab) a semi-annular coupling cuff defining an instrument opening (paragraph [0076]) and (Figure 12A, elements 301, 306, 308, and 309) the coupling cuff configured to receive the surgical instrument laterally through the instrument opening (paragraph [0076]). The rail feature and stop feature of Devengenzo together form a coupling cuff resembling a U-shaped structure that looks as if it is part of a circle (paragraph [0076]).  The two rail features of Devengenzo and the center hold tab define the opening and are used to hold the surgical instrument in place (paragraph [0076]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the robotic surgical system of Cooper with the teachings of the robotic surgical system of Devengenzo.  A person of ordinary skill in the art would recognize Devengenzo’s feature of holding a surgical instrument in place as capable of resembling a semi-annular coupling cuff.  Devengenzo makes it clear that a feature of holding down the surgical instrument once it is fully installed is recommended.  Devengenzo also makes it clear that holding the surgical instrument down in three places, resembling a semi-annular coupling cuff, prevents the instrument from being over-constrained and allows 

Regarding claim 12, Cooper, as modified, teaches (Figures 4A-4G, elements 440, 450, and 460) the robotic surgical assembly of claim 11 (paragraph [0122], [0131], and [0147]), (Figures 4A-4G, elements 439 – rail, e.g., tab, 446) wherein the floating plate includes at least one tab extending therefrom (paragraph [0123]), (Figures 4A-4G, elements 439, 446, 450, and 460) the at least one tab configured to engage the surgical instrument to move the floating plate from the extended position to the compressed position (paragraph [0123]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Cooper with the modified teachings of Cooper and Devengenzo.  Figures 4A-4G of Cooper show a rail (439 e.g., tab) that is included on the motor pack (446 e.g., floating plate) and is configured to engage the surgical instrument to move the floating plate from the extended position to the compressed position (paragraph [0123]).  Therefore, claim 12 is unpatentable over Cooper, et al. and Devengenzo, et al.

Regarding claim 13, Cooper, as modified, teaches (Figures 4A-4G, elements 440, 450, and 460) the robotic surgical assembly of claim 11 (paragraph [0122], [0131], and [0147]), (Figures 4A-4G, elements 445 – drive output disk, e.g., coupler, 455) wherein the drive assembly includes at least one coupler extending into the instrument opening while the floating plate is disposed in the extended position (paragraphs [0126], [0141]).
e.g. coupler) extends from the drive assembly and engages with the surgical instrument and extends into the instrument’s opening when the floating plate is in the extended position (paragraph [0126], [0141]).  It would have been obvious to one of ordinary skill in the art that a structural means, such as a coupler, would be necessary to join the robotic surgical assembly with the surgical instrument.  It would have also been obvious for the coupler to extend into the instrument opening while the floating plate is in the extended position as Cooper makes it clear that the surgical instrument becomes removable in the withdrawn (e.g. compressed) position (paragraph [0159]).  Therefore, claim 13 is unpatentable over Cooper, et al. and Devengenzo, et al.

Regarding claim 14, Cooper, as modified, teaches (Figures 4A-4G, elements 440, 450, and 460) the robotic surgical assembly of claim 13 (paragraph [0122], [0131], and [0147]), (Figures 4A-4G, elements 432, 433, 445, 446, and 450) wherein the floating plate moves the at least one coupler out of the instrument opening as the floating plate moves from the extended position to the compressed position (paragraph [0141] and [0159]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Cooper with the modified teachings of Cooper and Devengenzo.  It would have been obvious for the coupler to move out of the instrument opening as the floating plate 

Regarding claim 15, Cooper, as modified, teaches (Figures 4A-4G, elements 440, 450, and 460) the robotic surgical assembly of claim 13 (paragraphs [0122], [0131], and [0147]), (Figures 4A-4G, elements 433, 445, 446, and 455) wherein the at least one coupler is configured to engage the surgical instrument while the floating plate is in the extended position (paragraphs [0126], [0141]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Cooper with the modified teachings of Cooper and Devengenzo.  Cooper teaches (Figures 4C-4D) that as the motor pack (e.g. floating plate) moves from the compressed position to the extended position, the drive output disks (e.g. couplers) of the drive assembly contacts an intermediate drive interface of the surgical instrument (paragraphs [0126], [0141]).  Therefore, claim 15 is unpatentable over Cooper, et al. and Devengenzo, et al.

Regarding claim 16, Cooper, as modified, teaches (Figures 4A-4G, elements 440, 450, and 460) the robotic surgical assembly of claim 11 (paragraph [0122], [0131], and 
Devengenzo teaches a robotic surgical system for performing minimally invasive robotic surgery (paragraph [0034]).  Devengenzo also teaches (Figures 6D and 16A, elements 306, 312, and 506) wherein a robotic surgical system contains a floating plate that is spring biased toward the extended position (paragraphs [0055], [0070]-[0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the robotic surgical system of Cooper with the teachings of the robotic surgical system of Devengenzo.  A person of ordinary skill in the art would recognize that spring biasing the floating plate toward the extended position, instead of toward the compressed position as taught by Cooper (paragraphs [0129]-[0130] of Cooper), was a possible option.  Devengenzo teaches that spring biasing the floating plate toward the extended position may introduce some beneficial effects, such as preventing unnecessary movements of components of the surgical assembly during engagement with a surgical instrument (paragraph [0071] of Devengenzo).  Therefore, claim 16 is unpatentable over Cooper, et al. and Devengenzo, et al.

Regarding claim 17, Cooper, as modified, teaches (Figures 4A-4G, elements 440, 450, and 460) the robotic surgical assembly of claim 11 (paragraph [0122], [0131], and [0147]).  Cooper does not teach the limitation of instant claim 17, that is wherein the coupling cuff includes a U-shaped body.
Devengenzo teaches a robotic surgical system for performing minimally invasive robotic surgery (paragraph [0034]).  Devengenzo also teaches (Figure 12A, elements 301, 306, 308, and 309) a robotic surgical system wherein the semi-annular coupling cuff includes a U-shaped body (paragraph [0076]). The rail feature and stop feature of Devengenzo together form a coupling cuff resembling a U-shaped structure that looks as if it is part of a circle (paragraph [0076]).  The two rail features of Devengenzo and the center hold tab define the opening and are used to hold the surgical instrument in place (paragraph [0076]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the robotic surgical system of Cooper with the teachings of the robotic surgical system of Devengenzo.  It would have been obvious a semi-annular coupling cuff would have the possibility of having a U-shaped body and that such a feature will allow the coupling cuff to define instrument openings of different sizes.  
Therefore, claim 17 is unpatentable over Cooper, et al. and Devengenzo, et al.

Regarding claim 18, Cooper, as modified, teaches (Figures 4A-4G, elements 440, 450, and 460) the robotic surgical assembly of claim 17 (paragraph [0122], [0131], and [0147]), (Figure 4F, elements 450, 451, 460) wherein the coupling cuff includes a ramped surface formed on an inner surface of the coupling cuff (paragraph [0147]), (Figure 4F, elements 450, 451, 460; Figure 10 and 11, elements 755A, 755B, 962A1, 962A2, 962B1, and 962B2) the ramped surface configured to engage a complementary surface formed on an outer surface of the surgical instrument so that the ramped 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Cooper with the modified teachings of Cooper and Devengenzo.  Cooper makes it clear that a ramped surface on the inside of the coupling cuff (e.g., frame 451) and a complementary surface on the outside of a surgical instrument is beneficial in engaging the robotic surgical assembly with the surgical instrument and for supporting the surgical instrument (paragraph [0147], [0175]-[0176]).  Therefore, claim 18 is unpatentable over Cooper, et al. and Devengenzo, et al.

Regarding claim 19, Cooper, as modified, teaches (Figures 4A-4G, elements 440, 450, and 460) the robotic surgical assembly of claim 11 (paragraph [0122], [0131], and [0147]), (Figure 2, elements 200, 240, 260, and 290; Figures 4A-4G, elements 440, 441, 443, and 445) wherein the drive assembly is coupled to a robotically controlled motor assembly that actuates the drive assembly (paragraphs [0110], [0113], and [0125]-[0126]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Cooper with the modified teachings of Cooper and Devengenzo.  It would have been obvious to couple the drive assembly to a robotically controlled motor assembly that actuates the drive assembly as Cooper teaches (Figure 2, elements 200, 240, 260, and 290) such a feature of a surgical system.  Cooper teaches that a controller is coupled to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792